Title: John Adams to John Jay, 14 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Feb. 14. 1786.
            
          

          I have received your Letter, inclosing two Pamphlets one of which I
            have Sent to Mr Jefferson, by Coll Humphries who Setts out
            for Paris this Morning.
          These Letters will be sufficient to Show any Man of common Decency,
            the Characters of the Writers. on one Side there is the Condescension of a provident but
            indulgent Father: on the other the Impertinence and Ingratitude of a Prodigal son, not
            yet reduced to the Mortification of eating Husks with the Swine.
          What with the imprudence of Some of our young Men who like
            Littlepage are natives of America, and what with the assurance of Some others who assume
            the American Character, with less Pretensions to it our Country Suffers very much in its
            Reputation.
          The Scene to which I was witness, is truly and candidly described
            and I have So certified to Mr Jefferson and to others.
          It is indeed a mortifying Consideration that neither Purity of
            Character, Rank in Society, nor any Degree of Merit or Reputation, Should be a
            Protection against Such rude and virulent Attacks, which, however dispized or resented
            by virtuous and judicious Men, are commonly received and applauded without thinking, by
            the Profligate, and, with malignity by the designing. Even Such Extravagants as
            littlepage, as you and I have known before, are sometimes cherrished and courted for the
            deliberate tho Secret Purpose, of doing Business which cannot be done by fairer
            means.
          In this Case I rely upon it, that no Injury will be done to you.
            The Attempt is too gross.
          My best Respects, in which my Family desires to join to Mrs Jay.
          With great Esteem and Affection, I have / the Honour to be, dear
            sir, your Friend / and Servant

          
            
              John Adams.
            
          
        